Case 8:12-cr-00139-SDM-TGW Document 41 Filed 03/10/20 Page 1 of 4 PageID 181

Gr ja celZa-l-ag Tew

United States District Court
Middle District of Florida Si 64

Tampa, Division a

UNITED STATES MOTION FOR RULE

TO SHOW CASUE AND INSTALLMENT AGREEMENT PAYMENT ORDER

There is no dispute that my payment history has been nothing short of sporadic; however there have

been some circumstances surrounding the ‘failure to pay’.

MEMORANDUM OF LAW

Procedural History- The court did in fact order me to pay 10%
of my net earnings, these payments would be paid in monthly
installments, starting on my release from custody. | did make
monthly payments while | was on supervised release. The court
clearly stated that the amount to be paid towards my
restitution is “equal to 10% of his net monthly income per
month”; however the Government is not honoring this, by
demanding that | pay 18.87% or $1300.00 per month.

A) Calculations and my current income- My current income is
$120,000 per year, and zero commissions. The reason for this
change was that | was promoted from sales to Sales Manager. My
current position does not pay commission. (| have attached a
month worth of paystubs for all to review, if the court so desires |
Case 8:12-cr-00139-SDM-TGW Document 41 Filed 03/10/20 Page 2 of 4 PagelD 182

can also give the user name and password for my ADP to cross
check and or verify)

B) B) Stipend- | do receive a stipend as per my paycheck (this is not
taxable and not considered income as it is for reimbursable travel
expenses)

C) Calculations- | would like either the court and or the Governments
Attorney to calculate my restitution as per the original agreement
of the court. My estimate of my restitution payments are as
follows:

1) Attached is a calculation of one month’s paycheck stubs, this
covers the month of February, 2020.

 

 

 

 

 

 

Current Income Monthly (Gross) | S 10,000.00
Current Taxes (Monthly) 5 170.8
Current 401K Contribution (Monthly) _—

Net Income of 10% 2 aon.a8

10% of net Income S 689.11

 

 

 

2) Insurance- Currently | do not have insurance coming out of my
check; however this will be added in the next couple of months.
Once this is added, | will send a copy of my paycheck stub to the
Government so a recalculation can be done.

3) Separation- | currently cover my Wife’s bills and living expenses as
she is living in Florida and | am living in Texas. We are several
months into a trial separation. | will let the Government know if
this changes and there is an order or agreement from a court to
my payments there. (| am not sure if this would reduce my
Case 8:12-cr-00139-SDM-TGW Document 41 Filed 03/10/20 Page 3 of 4 PagelD 183

obligation to this order; however | will make the Government
aware upon any order and or directive)

Il. Argument

A) | hereby have attached a valid check (Drawn on a US Bank) for
$689.11 for my March 2020 payment. This is based on 10% of my
net income as per the judgment.

B) | will immediately let the Government know if my income
changes.

C) | will continue to make said monthly payments, with respect to
the 10% if net income, as per the courts order

Il: Contempt

A) | ask that the Court and the Honorable Judge not hold me in
contempt. The Government has shown cause that payments have
not been made, on time and moreover sporadic; however | am in
disagreement in their calculations.

B) The judgement order clearly states “equal to 10% of his net
monthly income per month” and the Government is 87% higher
than the original directive.

C) lam requesting that the Government accept the calculations that
| have provided or modify their original request (if my calculations
are off) or have the Court issue a ruling on the “equal to 10% of
his net monthly income per month” order.

D) My intention is to comply with the court; however | have had
medical bills (do to my Wife’s disabilities) and medical issues of

my own. (I can provide documentation, if needed)
Case 8:12-cr-00139-SDM-TGW Document 41 Filed 03/10/20 Page 4 of 4 PagelD 184

E) |am welcome to having the Governments Attorney call me, at
(954)232-1378 or email me at reedermedicalplaza@gmail.com to
see if we can settle this without the courts intervention.

| respectfully disagree with the Government’s stance of the $1300.00
monthly payments. | would like the Governments Attorney to
recalculate my income as per the court order. | also respectfully ask the
court not to hold me in contempt as | wish to have this matter resolved
between the Governments Attorney and myself. | live in Texas now, so
if a court date is needed, | would like to have some notice as | would

have to travel from Texas to Tampa.

Res fully, ——

Francis C. Reeder
